Citation Nr: 0926662	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for Meniere 's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
February 1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2003 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, wherein the RO denied 
claims for entitlement to service connection for 
posttraumatic stress disorder (PTSD), hypertension, bilateral 
hearing loss, tinnitus, vertigo, and Meniere's disease.  The 
Veteran disagreed with denials.   

In September 2005, the RO awarded service connection for 
PTSD.  In October 2008, the RO awarded service connection for 
bilateral hearing loss and tinnitus.  As such, there no 
longer remain claims in controversy with respect to these 
matters.  

The Board notes the Veteran had previously requested a local 
hearing to be held before a Decision Review Officer; however, 
she opted for an informal conference in lieu of a formal 
hearing.  The conference was held in February 2006.  A report 
from the meeting has been associated with the claims folder, 
as well as a transcript of the testimony presented before the 
Board in April 2009.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Hypertension was not incurred during active military 
service nor did it manifest in the year following separation 
from said service; it has not been shown to be related to 
service or to service connected PTSD 

3.  Vertigo was not incurred during active military service 
nor did it manifest in the year following separation from 
said service.  

4.  The competent medical evidence of record does not contain 
any currently diagnosed Meniere's disease.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hypertension have not been met.  38 U.S.C.A. §§ 1101, 
1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).

2.  The criteria for the establishment of service connection 
for vertigo have not been met.  38 U.S.C.A. §§ 1101, 1131, 
1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

3.  The criteria for the establishment of service connection 
for Meniere's disease have not been met.  38 U.S.C.A. §§ 
1101, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In letters sent to the Veteran in February 2002, June 2003, 
July 2003, January 2004, February 2004, July 2008, and 
September 2008, VA complied with VCAA notification 
responsibilities.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate her claims.  

Notice pursuant to the Dingess decision was sent in July 
2008.  While this letter only referenced the claim for 
hypertension, as all the claims on appeal are being denied, 
such notice is actually rendered moot.   

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment, post service private and VA 
treatment records, reports of VA examinations, articles, the 
report from the informal conference held in February 2006, 
and the transcript from the April 2009 Board hearing.   The 
Veteran has not identified any other evidence which has not 
been obtained.

The Board notes that multiple attempts were made to obtain 
clinical (dependent) records of the Veteran from Maxwell, 
Toul Rosieres, and Kincheloe Air Force Hospitals variously 
dated between 1958 and 1966.  A formal finding of their 
unavailability was rendered in August 2008.  The Veteran 
herself indicated in July 2008 that she did not have any 
records from these facilities in her possession.  Any further 
efforts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).
 
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension and/or an 
organic disease of the nervous system becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1133, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  


A.  Hypertension

The Veteran initially contended that she was entitled to 
service connection for hypertension as direct result of her 
military service.  Thereafter, she argues that hypertension 
is caused by or aggravated by her service connected PTSD.  
See VA Form 21-4138 dated in September 2005.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for  hypertension is not 
warranted under either theory.  

Initially, the Board finds that service connection is not 
warranted on a direct causation basis.  38 C.F.R. § 3.303.  

Treatment records from the Veteran's period of service ending 
in 1958 are wholly devoid of complaints, treatment, or 
diagnoses of hypertension.  Post-service, it appears that the 
earliest medical record on file showing a diagnosis of 
essential labile hypertension is dated in 1982 and thus, well 
outside the one year presumptive period.  38 C.F.R. §§ 3.307, 
3.309.  

Entries from Dr. RAA dated in February 1982 reveal the 
Veteran denied a previous history of hypertension, except 
that she was told her blood pressure was on the high normal 
side.  

Looking at documented diagnoses in the claims file, there is 
a 24-year evidentiary gap in this case between the Veteran's 
period of active duty service ending in 1958, and the 
earliest objective medical evidence of hypertension in 
February 1982.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or disease 
was incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that hypertension was the result of 
military service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of hypertension between the period of active 
military service ending in 1958 and the first objective 
diagnosis in 1982, is itself evidence which tends to show 
that the veteran's current hypertension did not have its 
onset in service or for many years thereafter.

As the Veteran's hypertension was not shown during service or 
for decades thereafter, service connection can only be 
granted if there is some medical evidence linking the current 
condition to service.  Here, there is no such medical 
evidence.  The October 2006 VA examiner specifically opined 
that hypertension was less likely as not caused by or a 
result of an in service condition.  The examiner opined there 
was no documentation to identify or establish that an 
elevated blood pressure was an issue during service.  Absent 
such medical evidence, there is no basis upon which to award 
service connection on a direct causation basis.  38 C.F.R. 
§ 3.303; see Hickson, supra.

The Veteran next maintains that her hypertension is caused or 
aggravated by her service connected PTSD.  According to 
38 C.F.R. § 3.310(b), any increase in severity of a 
nonservice-connected disease that it is proximately due to or 
the result of a service-connected disease, and not due to the 
natural progress of the nonservice-connected disease will be 
service connected.  While service connection is currently in 
effect for PTSD, the weight of the competent medical evidence 
is against a finding of secondary causation.  38 C.F.R. 
§ 3.310.

In support of her claim, the Veteran submitted a November 
2005 statement from JC, PA-C.  In her letter, JC indicated 
that she had been following the Veteran for multiple medical 
conditions including hypertension.  JC further noted the 
Veteran had a history of PTSD.  JC stated that she believed 
that PTSD was "a possible contributing or aggravating factor 
to her hypertension."

The RO sought a VA opinion in October 2006.  The VA examiner 
reviewed the in-service and post-service treatment records, 
and performed a physical examination of the Veteran.  The 
examiner opined that there was no permanent aggravation of 
the non-service connected hypertension by the service-
connected PTSD. The examiner opined that she was not aware of 
any evidence in the medical literature that substantiates a 
claim that PTSD causes or permanently elevates blood 
pressure. 

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the Veteran's current hypertension 
is secondary to her service connected PTSD.  In this regard, 
the Board finds that with respect to the evidence presented, 
greater weight must be accorded to the conclusions of the 
October 2006 VA examiner.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); 
see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

In looking at the opinion from the October 2006 VA examiner, 
the Board notes that the examiner took a complete history 
from the Veteran and reviewed all the evidence of record.  
The examiner, in reaching a diagnosis, considered the 
Veteran's current complaints, as well as the objective 
results from the physical examination, prior to formulating a 
medical opinion.  The Board is of the opinion, that the VA 
examiner who performed the October 2006 VA examination made a 
diagnosis and reached the conclusion that the Veteran's 
hypertension was not permanently aggravated by the service 
connected PTSD, based on a complete and thorough review of 
the medical evidence of record and objective findings.

In contrast, the Board finds that JC's statements contained 
in the November 2005 letter are equivocal at best.  The Board 
finds that the conclusions do not appear to be supported by 
objective medical evidence.  The Board bases its conclusion 
on the speculative nature of the opinion.  In this regard, 
the Board calls attention to JC's  statement regarding 
possible aggravation of the nonservice connected hypertension 
by the service connected PTSD.  It read that PTSD was "a 
possible contributing or aggravating factor to her 
hypertension." (emphasis added).  The opinion is thus not 
probative of the matter on appeal.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  Based on the aforementioned, 
the Board has afforded more weight to the opinion of the VA 
examiner who performed the October 2006 VA examination, and 
finds that the clinical evidence of record does not support a 
finding of secondary service connection.

As a final note, the Board acknowledges that the Veteran has 
provided medical treatise evidence in support of her claim, 
i.e. articles regarding association between PTSD and 
hypertension.  It cannot be ignore, however, that the 
principles discussed in such treatise are general in nature 
and do not specifically relate to whether the Veteran's 
hypertension is permanently aggravated by PTSD, nor do they 
refer specifically to this Veteran at all.  See Sacks v. 
West, 11 Vet. App. 314, 317 (1998)(citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 509 
(1998).  Further, while medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional, in the instant case, as discussed above, a 
favorable and probative nexus opinion is not of record.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In conclusion, the Board finds that the Veteran has not 
established that she is entitled to secondary service 
connection for hypertension and her appeal must be denied.  
See 38 C.F.R. § 3.310(b).  Moreover, hypertension has not 
been shown to be directly related to service as discussed at 
the outset of this decision. 

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B.  Vertigo and Meniere's Disease

The Veteran essentially contends that she was entitled to 
service connection for vertigo and Meniere's Disease.  
Specifically, she asserts that the conditions are the result 
of head trauma sustained during a personal assault in 
service.  After careful consideration of all procurable and 
assembled data, the Board finds that service connection is 
not warranted for vertigo or Meniere's Disease.  

Initially, the Board finds that service connection is not 
warranted for Meniere's Disease as it has not even been 
currently diagnosed.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability or disabilities for which 
benefits are being claimed.  Such is not the case in the 
instant matter as the October 2006 VA examiner found no 
evidence of the disease.

As for vertigo, the Veteran's service treatment records are 
wholly devoid of complaints, treatment, or diagnoses of 
vertigo.  Post-service, despite some complaints of dizziness 
in 1982, it appears that the earliest medical record on file 
showing a diagnosis of vertigo is dated in 1992 and thus, 
well outside the one year presumptive period.  38 C.F.R. 
§§ 3.307, 3.309.  

Entries dated in March 1992 show the Veteran sought emergency 
treatment for dizziness.  She was diagnosed with vertigo.  
Records in April 1993 show the Veteran was variously 
diagnosed with benign positional vertigo and vestibular 
neuronitis.  VA outpatient treatment records dated in August 
2003 show the Veteran reported an onset of vertigo in the 
1970's, but this has not been objectively demonstrated.   

Looking at documented diagnoses in the claims file, there is 
a 34-year evidentiary gap in this case between the Veteran's 
active service and the earliest confirmed diagnosis of 
vertigo in 1992.   Thus, the lack of any objective evidence 
of vertigo between the period of active military service 
ending in 1958 and the first objective diagnosis in 1992, is 
itself evidence which tends to show that the Veteran's 
current vertigo did not have its onset in service or for many 
years thereafter.  See Maxson and Forshey, supra.
  
As the Veteran's vertigo was not shown during service or for 
years thereafter, service connection can only be granted if 
there is some medical evidence linking the current condition 
to service.  Here, there is no such medical evidence.  Absent 
such medical evidence, there is no basis upon which to award 
service connection.  38 C.F.R. § 3.303; see Hickson, supra.

In an October 2006 VA examination, the examiner opined that 
vertigo was less likely as not caused by or a result of the 
Veteran's military service.  In response to the Veteran's 
assertions that vertigo was the result of head trauma, the 
examiner opined that head trauma, as well as noise exposure 
and rape, was not known to produce benign positional vertigo.  

The Board is cognizant that the Veteran maintains that she 
has had dizziness since service, and that the Veteran is 
competent to report her symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board 
can not give great weight and credibility to the Veteran's 
account disabling dizziness since service in light of the 
evidence that vertigo was not diagnosed until 34 years after 
the Veteran's separation from service, and has not been shown 
to be related thereto.  

Though the Veteran contends that vertigo is related to her 
military service, there is no medical evidence on file 
supporting the Veteran's assertion and her statements do not 
constitute competent evidence of a diagnosis or a medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In sum, the evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claims and the 
appeals involving service connection for vertigo and 
Meniere's Disease must therefore be denied.  38 U.S.C.A. § 
5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-
57.   
  

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for Vertigo is denied.

Entitlement to service connection for Meniere's Disease is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


